Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 20,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00846-CV
                                   ____________

                     ASPEN PREMIER ASSETS, LTD., Appellant

                                           V.

                      FRONTERA ENERGY, L.L.C., Appellee


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-52664


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed September 30, 2011. On October 10,
2011, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Seymore, and Jamison.